  8:16-cr-00062-RFR-SMB Doc # 267 Filed: 04/30/20 Page 1 of 2 - Page ID # 760



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                        Plaintiffs,                              8:16CR62

      v.
                                                                 ORDER
FRANCISCO GOMEZ,

                        Defendant.


       Defendant Francisco Gomez (“Gomez”) has filed a pro se motion for
compassionate release (Filing No. 266) pursuant to 18 U.S.C. § 3582(c)(1)(A). That
statute permits Gomez to move the Court to “reduce [his] term of imprisonment” for
“extraordinary and compelling reasons.” Id. § 3582(c)(1)(A)(i). But Gomez can only file
such a motion after he “has fully exhausted all administrative rights to appeal a failure of
the Bureau of Prisons [“BOP”] to bring a motion on [his] behalf or the lapse of 30 days
from the receipt of such a request by the warden of [his] facility, whichever is earlier.”
Id.; see also United States v. Raia, 954 F.3d 594, 595 (3d Cir. 2020) (denying a
defendant’s motion under § 3582(c)(1)(A) because he did not give the BOP thirty days to
respond to his request for compassionate release).

       Gomez concedes he “has not exhausted his administrative remedies under the
BOP process” but urges the Court to excuse that failure because that “process would take
over 6 months to complete and the BOP is incapable of granting a timely administrative
decision to relief during the Covid 19 emergency.”           In Gomez’s view, statutory
compliance is futile.

       While the Court fully understands Gomez’s concerns, the Court agrees with the
Third Circuit that a defendant’s failure to comply with the statutory prerequisites under
§ 3582(c)(1)(A) before asking for a reduction “presents a glaring roadblock foreclosing
  8:16-cr-00062-RFR-SMB Doc # 267 Filed: 04/30/20 Page 2 of 2 - Page ID # 761



compassionate release at this point.” Raia, 954 F.3d at 597 (noting “the risks that
COVID-19 poses in the federal prison system,” but finding strict statutory compliance
necessary, particularly given the “BOP’s statutory role, and its extensive and professional
efforts to curtail the virus’s spread”). In light of the foregoing, Gomez’s motion for
compassionate relief is denied without prejudice to refiling after either of the statutory
requirements is met.

      IT IS SO ORDERED.

      Dated this 30th day of April 2020.

                                                 BY THE COURT:



                                                 Robert F. Rossiter, Jr.
                                                 United States District Judge




                                            2
